DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5 are pending wherein claims 3-4 have been preliminarily amended. 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art fails to disclose a method for producing a surface hardened material comprising: an immersion step of immersing a steel material of which a surface is in the form of a solid solution of nitrogen in a molten material containing a chloride within a range of 650 to 900⁰C; and a cooling step of cooling the immersed steel material to a martensitic transformation starting temperature or less at a cooling rate equal to or higher than a lower critical cooling rate at which martensitic transformation begins. The closest prior art to Baudis et al. (‘108) discloses a process for hardening a workpiece of stainless steel through diffusion of carbon and/or nitrogen into the workpiece surfaces wherein the workpiece is submerged into a molten salt bath including lithium chloride and potassium chloride (abstract, Examples, claims). However, Baudis et al. (‘108) fails to specify cooling the immersed steel to a martensitic starting temperature or less at a cooling rate equal to or higher than a lower critical cooling rate at which martensitic transformation begins. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759